—Judgment, Supreme Court, New York County (Barry Cozier, J.), entered June 3, 1999, awarding defendant the principal sum of $398,755.09, and *217bringing up for a review an order, same court and Justice, entered June 1, 1999, which granted defendant’s motion to confirm a Special Referee’s report concluding that the reasonable value of defendant’s attorneys’ services necessarily incurred in its defense of this action and prosecution of its counterclaims was $398,755.09, unanimously affirmed, with costs. Appeal from the above order, unanimously dismissed, without costs, as subsumed within the appeal from the judgment.
The amount awarded was a proper exercise of discretion, in view of the extensive litigation of this complex, multi-million dollar matter in both the New York and Maryland courts, the experience of the attorneys involved, the time and skill required to handle the matter and the results obtained (see, Matter of Freeman, 34 NY2d 1). Concur—Nardelli, J. P., Tom, Mazzarelli, Ellerin and Friedman, JJ.